EX-10 7 exh_106a.htm EXHIBITS 10.6(A)

EXHIBIT 10.6(a)

FIRST HORIZON NATIONAL CORPORATION

 

2002 MANAGEMENT INCENTIVE PLAN

(As amended April 19, 2005)

 

ARTICLE I - PURPOSE

 

Section 1.1            The purpose of the Plan is to provide a financial
incentive for key executives to encourage and reward desired performance on key
financial measures that will further the growth, development and financial
success of the Company and to enhance the Company's ability to maintain a
competitive position in attracting and retaining qualified key personnel who
contribute, and are expected to contribute, materially to the success of the
Company. The Plan is designed to replace the existing First Tennessee National
Corporation Management Incentive Plan, as amended and restated, and to ensure
that awards paid pursuant to this Plan to eligible employees of the Company are
tax deductible under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"). This Plan shall be submitted to the Company's shareholders
for approval pursuant to 26 C.F.R. § 1.162.27(e)(4)(vi) at the annual meeting to
be held on April 16, 2002, and shall be effective for the 2002 fiscal year
commencing on January 1, 2002. If the shareholders do not approve the Plan, the
Plan shall not become effective. 

 

ARTICLE II - DEFINITIONS

 

Section 2.1            Whenever the following terms are used in this Plan, they
shall have the meaning specified below unless the context clearly indicates to
the contrary. The masculine pronoun shall include the feminine and neuter and
the singular shall include the plural, where the context so indicates.

 

(a)        "Award" shall mean an incentive compensation award made to a
Participant pursuant to this Plan that is subject to and dependent upon the
attainment of one or more Performance Goals.

 

(b)        "Board" shall mean the Board of Directors of the Company.

 

(c)        "Change in Control" shall mean the occurrence of any one of (and
shall be deemed to have occurred on the date of the earliest to occur of) the
following events:

 

(i)         individuals who, on January 21, 1997, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to January
21, 1997, whose election or nomination for election was approved by a vote of at
least three-fourths (3/4) of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(ii)         any "Person" (as defined under Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") as used in Section 13(d)
or Section 14(d) of the Exchange Act) is or becomes a "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities eligible to vote for the election
of the Board (the "Company Voting Securities"); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions:  (A) by the Company or
any entity in which the Company directly or indirectly beneficially owns more
than 50% of the voting securities or interests (a "Subsidiary"), (B) by an
employee stock ownership or employee benefit plan or trust sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii) hereof);

 

(iii)        the shareholders of the Company approve a merger, consolidation,
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company's
shareholders, whether for such transaction or the issuance of securities in the
transaction (a "Business Combination"), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the "Surviving
Corporation"), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the "Parent
Corporation"), is represented by Company Voting Securities that were outstanding
immediately prior to the consummation of such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than any employee
benefit plan sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) were Incumbent Directors at the
time of the Board's approval of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or

 

(iv)        the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company's assets.

 

Computations required by paragraph (iii) shall be made on and as of the date of
shareholder approval and shall be based on reasonable assumptions that will
result in the lowest percentage obtainable.  Notwithstanding the foregoing, a
change in control of the Company shall not be deemed to have occurred solely
because any person acquires beneficial ownership of more than twenty percent
(20%) of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding: provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the company shall then
occur.

 

(d)        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(e)        "Committee" shall mean the Committee designated pursuant to Section
3.1 of this Plan and shall consist solely of two or more members of the Board,
appointed by and holding office at the pleasure of the Board, each of whom is
both a "non-employee director" as defined by Rule 16b-3 of the Securities
Exchange Act of 1934, as amended, and an "outside director" for purposes of
Section 162(m) of the Code.

 

(f)         "Common Stock" shall mean the common stock of the Company, par value
$0.625 per share, as adjusted from time to time for stock splits.

 

(g)         "Company" shall mean First Horizon National Corporation, and its
successors and assigns.

 

(h)         "Compensation" shall mean the base salary earned by a Participant
during any Performance Period.

 

(i)          "Covered Officer" shall mean at any date (i) any individual who,
with respect to the previous tax year of the Company, was a "covered employee"
of the Company within the meaning of Code Section 162(m), excluding any such
individual whom the Committee, in its discretion, reasonably expects not to be a
"covered employee" with respect to the current tax year of the Company and (ii)
any individual who was not a "covered employee" under Code Section 162(m) for
the previous tax year of the Company, but whom the Committee, in its discretion,
reasonably expects to be a "covered employee" with respect to the current tax
year of the Company or with respect to the tax year of the Company in which any
applicable Award will be paid.

 

(j)          "Disability" shall mean a disability that would qualify as a total
and permanent disability under the long-term disability plan then in effect at
the Company or Subsidiary employing the Participant at the onset of such total
and permanent disability.

 

(k)         "Early Retirement" shall mean the Termination of Employment of a
Participant from the employ or service of the Company, or any of its
Subsidiaries participating in the First Horizon National Corporation Pension
Plan, as amended from time to time, on or after the Participant has attained the
age of 55 and 15 years of employment or service with the Company or any of its
participating Subsidiaries.

 

(l)          "Employee" shall mean any employee of the Company or a Subsidiary,
whether such employee is so employed at the time this Plan is adopted or becomes
so employed subsequent to the adoption of this Plan.

 

(m)        "Employer" shall mean the Company or a Subsidiary, whichever at the
time employs the Employee.

 

(n)         "Fair Market Value" with respect to the Common Stock, shall mean, as
of any date,  (i) the mean between the high and low sales prices at which shares
of Common Stock were sold on the New York Stock Exchange, or any other such
exchange on which the Common Stock is traded, on such date, or, in the absence
of reported sales on such date, the mean between the high and low sales prices
on the immediately preceding date on which sales were reported, or (ii) in the
event there is no public market for the Common Stock on such date, the fair
market value as determined in good faith by the Committee in its sole
discretion.

 

(o)          "Maximum Award" shall mean the maximum Award payable under the Plan
for the attainment of Performance Goals in any Performance Period, which Award
(i) shall be payable for Superior Performance and (ii) shall not exceed the
lesser of two and one-half (2 1/2) times the Target Award or $4,000,000 for any
Performance Period.

 

(p)          "Participant" shall mean an Employee who is selected to participate
in the Plan.

 

(q)          "Performance Goals" shall mean the performance goals or targets for
the Performance Measures established by the Committee for each Performance
Period, the attainment of which is necessary for the payment of an Award to a
Participant at the completion of the Performance Period.  The level of the
attainment of the Performance Goals shall determine the amount of the Award
payable hereunder.  Performance Goals may be expressed as an absolute amount or
percent, as a ratio, or per share or per Employee.

 

(r)           "Performance Measures" shall mean one or more, or any combination,
of the following Company, Subsidiary, operating unit, division, line of
business, department, team or business unit financial performance measures:
 stock price, dividends, total shareholder return, earnings per share, market
capitalization, book value, revenues, expenses, loans, deposits, noninterest
income, net interest income, fee income, operating income before or after taxes,
net income before or after taxes, net income before securities transactions, net
or operating income excluding non-recurring charges, return on assets, return on
equity, return on capital, cash flow, credit quality, service quality, market
share, customer retention, efficiency ratio, strategic business objectives,
consisting of one or more objectives based on meeting specified cost targets,
business expansion goals, and goals relating to acquisitions or divestitures;
and except in the case of a Covered Officer, any other performance criteria
established by the Committee, including Personal Plan Goals.

 

(s)           "Performance Period" shall mean the fiscal-year period to be used
in measuring the degree to which the Performance Goals relating to Awards have
been met; provided, however, that for purposes of the initial Performance Period
of the Plan, Performance Period shall mean the period commencing on January 1,
2002 and ending December 31, 2002.

 

(t)            "Personal Plan Goals" shall mean the individual performance goals
to be achieved by a Participant in a Performance Period which are not based upon
corporate performance, as recommended by the Chief Executive Officer of the
Company and approved by the Committee.

 

(u)            "Plan" shall mean the First Horizon National Corporation 2002
Management Incentive Plan, as amended from time to time.    

 

(v)            "Retirement" shall mean the Termination of Employment of a
Participant after the Participant (i) has fulfilled all service requirements for
a pension under the terms of the First Horizon National Corporation Pension
Plan, as amended from time to time, or (ii) has achieved a certain number of
years of service with the Company or any Subsidiary participating in the First
Horizon National Corporation Pension Plan, as amended from time to time, and
attained a certain age, that the sum of the Participant's years of service and
age equals or exceeds the number 75.

 

(w)           "Subsidiary" shall mean any corporation or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

 

(x)            "Superior Performance" shall mean the Performance Goals
established for any Performance Period, the attainment of which is necessary for
the payment of the Maximum Award for that Performance Period.

 

(y)            "Target Award" shall mean the Award payable to a Participant
under the terms of the Plan for the achievement of 100% of the Performance Goal
in any Performance Period, expressed as a percentage of a Participant's
Compensation in accordance with Section 5.1 of the Plan.

 

(z)            "Termination of Employment" shall mean the time when the
employee-employer relationship between a Participant and the Employer is
terminated for any reason, with or without Cause, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, Early
Retirement or Retirement, but excluding (i) terminations where there is a
simultaneous reemployment or continuing employment of a Participant by the
Employer; (ii) at the discretion of the Committee, terminations which result in
a temporary severance of the employee-employer relationship; and (iii) at the
discretion of the Committee, terminations which are followed by the simultaneous
establishment of a consulting relationship by the Employer with the former
Employee. The Committee, in its absolute discretion, shall determine the effect
of all matters and questions relating to Termination of Employment, including,
but not by way of limitation, the question of whether a Termination of
Employment resulted from a discharge for cause, and all questions of whether
particular leaves of absence constitute Terminations of Employment. However,
notwithstanding any provision of this Plan, the Employer has an absolute and
unrestricted right to terminate an Employee's employment at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

 

(aa)            "Threshold Performance" shall mean the level of attainment of
the Performance Goal necessary for the payment of any Award upon the completion
of any Performance Period.

 

ARTICLE III - PLAN ADMINISTRATION

 

Section 3.1            Subject to the authority and powers of the Board in
relation to the Plan as hereinafter provided, the Plan shall be administered by
a Committee designated by the Board. The Committee shall have full authority to
interpret the Plan and from time to time to adopt such rules and regulations not
inconsistent with the terms of the Plan for carrying out the Plan as it may deem
best in its sole and absolute discretion; provided, however, that the Committee
may not exercise any authority otherwise granted to it hereunder if such action
would have the effect of increasing the amount of any Award payable hereunder to
any Covered Officer. All determinations by the Committee shall be made by the
affirmative vote of a majority of those members present at a meeting duly called
and held at which a quorum exists, but any determination reduced to writing and
signed by all of the members of the Committee shall be fully as effective as if
it had been made by a majority vote at a meeting duly called and held. All
designations, determinations, interpretations and other decisions of the
Committee under or with respect to the provisions of the Plan or any Award and
all orders or resolutions of the Board pursuant thereto shall be final,
conclusive and binding on all persons, including but not limited to the
Participants, the Company and its Subsidiaries and their respective equity
holders, heirs, successors and personal representatives.

 

Section 3.2            The Committee, on behalf of the Participants, shall
enforce this Plan in accordance with its terms and shall have all powers
necessary for the accomplishment of that purpose, including, but not by way of
limitation, the following powers:

 

(a)            To select the Participants;

(b)            To select the Performance Measures to be used for purposes of
setting the Performance Goals for a Performance Period;

(c)            To establish the Performance Goals for each Performance Period
and the Target Awards to be payable to Participants for the achievement thereof;

(d)            To interpret, construe, approve and adjust all terms, provisions,
conditions and limitations of this Plan;

(e)            To decide any questions arising as to the interpretation or
application of any provision of the Plan;

(f)            To prescribe forms to be used and procedures to be followed by
Participants for the administration of the Plan; and

(g)            To establish the terms and conditions of any agreement or
instrument under which an Award may be earned and paid.

 

ARTICLE IV - PARTICIPATION

 

Section 4.1            Subject to the provisions of the Plan, the Committee may
from time to time select any Employee who is a senior officer of the Company or
of any Subsidiary to be granted Awards under the Plan. Eligible Employees hired
by the Company after the commencement of a Performance Period may receive an
Award for the Performance Period which commenced in the fiscal year in which the
Employee became employed by the Company, if any is payable under the terms of
the Plan, and the Employee is selected by the Committee to participate in the
Plan at the time the Employee is employed by the Company.  Such Award may be
paid in full or may be prorated based on the number of full months in the
Performance Period the Participant was employed by the Company, at the sole and
absolute discretion of the Committee.  No Employee shall at any time have the
right (a) to be selected as a Participant in the Plan for any Performance
Period, (b) if selected as a Participant in the Plan, to be entitled to an
Award, or (c) if selected as a Participant in one Performance Period, to be
selected as a Participant in any subsequent Performance Period.

 

ARTICLE V - AWARDS

 

Section 5.1            The Committee may make Awards to Participants with
respect to each Performance Period, subject to the terms and conditions set
forth in the Plan. Unless specified otherwise by the Committee, the amount
payable pursuant to an Award shall be based on a percentage of the Participant's
Compensation, with the Target Award set for attaining 100% of the Performance
Goal for any Performance Period.

 

Section 5.2            The Committee shall establish in writing the Performance
Goals for the selected Performance Measures applicable to a Performance Period,
including the Threshold Performance and Superior Performance, within 90 days of
the commencement of the Performance Period and an Award for that Performance
Period shall be earned, paid, vested or otherwise deliverable upon the
completion of the Performance Period solely on account of the attainment of such
Performance Goals. 

 

Section 5.3            Performance Goals may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, operating unit, division, line of
business, department, team, business unit or function within the Company or
Subsidiary in which the Participant is employed, and may be expressed on an
absolute and/or relative basis, based on or otherwise employ comparisons based
on Company internal targets, the past performance of the Company and/or the past
or current performance of other companies, the performance of other companies
over one or more years, or an index of the performance of other companies,
markets or economic metrics over one or more years, and in the case of
earnings-based measures, may use or employ comparisons relating to capital,
shareholders' equity and/or Common Stock outstanding, or to assets or net
assets.

 

Section 5.4            The degree to which the Company achieves the Performance
Goals established by the Committee for a Performance Period shall serve as the
basis for the Committee's determination of the Award payable to a Participant
upon the completion of the Performance Period. Awards will be prorated for
Company performance results occurring between stated performance levels. Company
performance below the Threshold Performance will result in no Award payments for
that Performance Period. The Award payable for the attainment of Superior
Performance shall not exceed two and one-half times the Target Award for any
Performance Period.

 

Section 5.5            With respect to any Covered Officer during any
Performance Period, the maximum amount of any Award is $4,000,000.

 

Section 5.6            Except in the case of Performance Goals related to an
Award intended to qualify under Section 162(m) of the Code, if the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances render the Performance Goals and/or
Performance Measures established for any Performance Period unsuitable, the
Committee, after the commencement of a Performance Period, may modify such
Performance Measures and/or Performance Goals, in whole or in part, as the
Committee deems appropriate and equitable.

 

ARTICLE VI - PAYMENT OF AWARDS

 

Section 6.1            Upon completion of each Performance Period, the Committee
shall review Company performance results as compared to the established
Performance Goals for that Performance Period, and shall certify (either by
written consent or as evidenced by the minutes of a meeting) the specified
Performance Goals achieved for the Performance Period (if any) and direct which
Award payments, if any, are payable under the Plan. No payment shall be made if
the Threshold Performance for the Performance Period is not met. The Committee
may, in its sole and absolute discretion, reduce or eliminate a Participant's
Award that would have been otherwise paid, including without limitation by
reference to a Participant's failure to achieve his or her Personal Plan Goals.

 

Section 6.2            The Committee shall have sole and absolute authority and
discretion to determine the time and manner in which Awards, if any, shall be
paid under this Plan. Generally, however, the following provisions may apply:

 

(a)            Form of Payment:  Payment of Awards may be made in a single-sum
in cash.

 

(b)            Date of Payment:  Payment of Awards shall be made as soon as
practicable (as determined by the Committee) following the close of the
Performance Period (the "Payment Date"), except as otherwise provided in Section
6.2(c) below.

 

(c)            Employment Required:  Except as provided below, Participants must
be Employees on the Payment Date in order to receive payment of an Award.

 

(i)            Early Retirement, Retirement, death or Disability during a
Performance Period:  If, during a Performance Period, a Participant's
Termination of Employment by the Company or its Subsidiaries is due to the Early
Retirement, Retirement, death or Disability of the Participant, the Participant
(or his beneficiary, as the case may be) shall nonetheless receive payment of an
Award, if any, after the close of the Performance Period based upon the
Performance Goals actually attained by the Company for the Performance Period. 
The Award, if any, may be paid in full or may be prorated based on the number of
full months which have elapsed in the Performance Period as of the date of such
Termination of Employment, at the sole and absolute discretion of the Committee.
Payments under this Section 6.2(c)(i) shall be made on the Payment Date.

 

(ii)            Early Retirement, Retirement, death or Disability after Last Day
of the Performance Period:  If a Participant is an Employee on the last day of a
Performance Period, but is not an Employee on the Payment Date due to Early
Retirement, Retirement, death or Disability, then the Participant (or his
beneficiary, as the case may be) may receive on the Payment Date the full Award
earned under the terms of the Plan for the Performance Period, if any.  The
Award, if any, shall be made on the Payment Date.  If a Participant's employment
with the Company is terminated for any other reason other than Early Retirement,
Retirement, death or Disability after the last day of a Performance Period, but
before the Payment Date, the Participant (or his beneficiary, as the case may
be) will forfeit all rights to any earned but unpaid Awards for that Performance
Period under the Plan; provided, however, that the Committee may, at any time
and in its sole and absolute discretion, authorize a full or partial payment of
any earned but unpaid Awards under the Plan.

 

(iii)            Change in Control:  In the event the terms of any agreement
entered into by and between the Company and a Participant governs the payment of
any Award granted hereunder following a Change in Control, then the payment of
such Award shall be governed by the terms and conditions of such agreement and
not of this Plan.  If the payment of any Award granted hereunder following a
Change in Control is not otherwise provided for by the terms of an agreement by
and between the Company and a Participant, then the payment of such Award
following a Change in Control shall be governed by this Section 6.2(c)(iii). 
Unless otherwise provided under the terms of an agreement between the
Participant and the Company, a Participant shall receive an Award equal to the
Target Award the Participant would have received for the Performance Period if
the Participant's employment with the Company is terminated during a Performance
Period in which there has been a Change in Control, and the Target Award in such
event shall be prorated based upon the number of full months which have elapsed
in the Performance Period as of the date of such Termination of Employment.  If
a Participant's employment is terminated following a Performance Period in which
there was a Change in Control, but before the Payment Date for that Performance
Period, the Participant shall receive the full amount of any Award earned but
not yet paid for that Performance Period.

 

Section 6.3            The Committee in its sole and absolute discretion may
decrease the amount payable pursuant to an Award, but in no event shall the
Committee have discretion to increase the amount payable to any Covered Officer
pursuant to an Award in a manner inconsistent with the requirements for
qualified performance-based compensation under Code Section 162(m). In
interpreting Plan provisions applicable to Performance Goals and Awards, it is
the intent of the Plan to conform with the standards of Code Section 162(m)
applicable to qualified performance-based compensation, and the Committee in
establishing such Performance Goals and interpreting the Plan shall be guided by
such provisions.

 

ARTICLE VII - SHARES AVAILABLE FOR AWARDS

 

7.1        Shares of Common Stock shall not be issued or paid in respect of any
Awards under the Plan.

 

ARTICLE VIII - AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION OF THE PLAN

 

Section 8.1            The Board may at any time terminate or suspend the Plan,
in whole or in part, and from time to time, subject to the shareholder approval
requirements of Section 162(m), amend or modify the Plan, provided that, except
as otherwise provided in the Plan, no such amendment, modification, suspension
or termination shall adversely affect the rights of any Participant under any
Award previously earned but not yet paid to such Participant without the consent
of such Participant. In the event of such termination, in whole or in part, of
the Plan, the Committee may in its sole discretion direct the payment to
Participants of any amounts specified in Article VI and theretofore not paid
out, prior to the Payment Date, and in a lump sum or installments as the
Committee shall prescribe with respect to each such Participant. Notwithstanding
the foregoing, any such payment to a Covered Officer must be discounted to
reflect the present value of such payment using a rate equal to the discount
rate in effect under the First Horizon National Corporation Pension Plan, as
amended from time to time, on the date of such payment. The Board may at any
time and from time to time delegate to the Committee any or all of its authority
under this Article VIII to the extent permitted by law.

 

ARTICLE IX - GENERAL PROVISIONS

 

Section 9.1            Unless otherwise determined by the Committee and provided
in the Agreement, no Award or any other benefit under this Plan shall be
assignable or otherwise transferable, except by will or the laws of descent and
distribution. Any attempted assignment of an Award or any other benefit under
this Plan in violation of this Section 9.1 shall be null and void. A Participant
may designate in writing a beneficiary (including the trustee or trustees of a
trust) who shall upon the death of such Participant be entitled to receive all
amounts payable under the provisions of Section 6.2(c) to such Participant. A
Participant may rescind or change any such designation at any time.

 

Section 9.2            The Company shall have the right to withhold applicable
taxes from any Award payment and to take such other action as may be necessary
in the opinion of the Company to satisfy all obligations for withholding of such
taxes.

 

Section 9.3            No Employee or other person shall have any claim or right
to be granted an Award under this Plan. Neither the Plan nor any action taken
thereunder shall be construed as giving an Employee any right to be retained in
the employ of the Company or an Employer and the right of the Company or
Employer to dismiss or discharge any such Participant is specifically reserved.
The benefits provided for Participants under the Plan shall be in addition to,
and shall in no way preclude, other forms of compensation to or in respect of
such Participants. No Participant shall have any lien on any assets of the
Company or any Employer by reason of any Award made under this Plan.

 

Section 9.4            The payment of all or any portion of the Awards payable
to a Participant under this Plan may be deferred by the Participant, subject to
such terms and conditions as may be established by the Committee in its sole and
absolute discretion.

 

Section 9.5            This Plan and all determinations made and actions taken
pursuant thereto, shall be governed by and construed in accordance with, the
laws of the State of Tennessee, without giving effect to the conflicts of law
principles thereof.

 

Section 9.6            The terms of the Plan shall be binding upon the Company
and its successors and assigns and the Participants and their legal
representatives, and shall bind any successor of the Company, as well as its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place.  In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company's obligations hereunder, in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

Section 9.7            This Plan shall expire on December 31, 2012, and no new
Awards shall be granted under the Plan after that date.

 